Mr. Justice Wole,
concurring.
While in this case I have not been without doubts, I have finally agreed with the majority that the order appealed from should he reversed. I differ but slightly from the reasoning of the majority opinion, but my idea is, and the cited jurisprudence tends to show, that in a case where under the circumstances prejudice in the trier might be expected to arise, a change of venue should be ordered, whether the trier is a judge or a jury. When a motion for such a change of venue is presented the judge may ask himself whether the bar or the public might not think, as expressed by section 83 of the Code of Civil Procedure, that there was “reason to believe that an impartial trial can not be had.” The judge himself might be sure, as was Judge Arjona Siaea, that no bias would arise in him and yet the consequence from the fact might be different for an ordinary judge. In other words, when there are grave reasons to have some genuine suspicion that an impartial trial might not ensue, the question for the judge is not his personal attitude but the whole situation. It becomes an abstract question. Under the circumstances, as set forth in the' opinion of the majority, something might happen at- the trial to arouse hostility even in the most disinterested judge. Hence, as- already intimated, according to the code there was reason to believe that an impartial trial might not be had.
. One might even suggest that if a judge' leaned backwards to decide in favor of a inan who had declared himself an enemy, an impartial trial would not have arisen.